The cases in this State, from Peyton v. Hallett (1 Caines' Cas., 363, 364, 379), down to Parker v. The City of Syracuse
(31 N.Y., 376, 379), in which an order, payable out of a specified fund, has been held not to be a bill of exchange requiring an acceptance, but an assignment of the fund to the payee to the amount specified in the order, were each of them cases where the drawer had received a consideration for the order, and, for that reason, the order was held to be an assignment of the fund drawn upon to the amount specified in it. This order was not supported by any consideration. Its validity is tested by the same rule it would be if not drawn upon a specified fund, and Glover, by reason of the defendants' refusal to accept it, had brought his action against the plaintiff to recover its amount. In such a *Page 16 
case, the want of consideration would defeat, as it rightfully did in this case.
The judgment appealed from should be affirmed.